Citation Nr: 1826722	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  16-02 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an effective date prior to March 28, 2008 for the 70 percent evaluation assigned for service-connected degenerative changes of the right wrist.

2. Entitlement to an effective date prior to March 28, 2008 for the grant of service connection for painful scar, right thumb. 

3. Entitlement to an effective date prior to March 28, 2008 for the grant of individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1953 to September 1956. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2018. A transcript of that hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. VA received the Veteran's claim for increased rating for degenerative changes to the right wrist, service connection for painful scar of the right thumb, and entitlement to TDIU on July 8, 2006; no communication prior to July 8, 2006, was received that could be construed as an informal or formal claim of entitlement to increased rating, TDIU, or service connection. 

2. Entitlement for an increased rating for service-connected degenerative changes of the right wrist had arisen as of July 8, 2006, the date the Veteran filed a claim for an increased rating.

3. The Veteran experienced the symptoms that gave rise to service connection for a painful scar of the right thumb as of his July 8, 2006 claim for service connection.  

4. The Veteran's right hand disability precluded him from obtaining and sustaining employment as of July 8, 2006. 


CONCLUSIONS OF LAW

1. The criteria for an effective date of July 8, 2006, but no earlier, for the grant of an increased evaluation of 70 percent of service-connected degenerative changes of the right wrist are met. 38 U.S.C. §§ 5110, 5107 (2012); 38 C.F.R. § 3.400 (2017).

2. The criteria for an effective date of July 8, 2006, but no earlier, for a grant of service connection for painful scar of the right thumb are met. 38 U.S.C. §§ 5110, 5107 (2012); 38 C.F.R. § 3.400 (2017).

3. The criteria for an effective date of July 8, 2006, but no earlier, for a grant of service connection for entitlement for TDIU are met. 38 U.S.C. §§ 5110, 5107 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, the effective date of a rating and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017). The effective date for direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service. Otherwise, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (b)(2)(i) (2017). The effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (q)(2), (r) (2017).

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises. See 79 Fed. Reg. 57,660 (Sept. 25, 2014). The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015. As the Veteran's claims were raised prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied in this case.

Under the old regulations, "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2015); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim. Such an informal claim must identify the benefits sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155 (a) (2017). To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

When the Veteran files a claim, the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In regards to TDIU, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.

The Veteran contends that he is entitled to earlier effective date for the increased rating for degenerative changes of the right wrist, service connection for right thumb painful scar, and the grant of TDIU, currently effective March 28, 2008. 

With regards to the Veteran's claim for an earlier effective date prior to March 28, 2008 for the grant of an increased rating for degenerative changes of the right wrist and service connection for the right thumb painful scar, the Board notes that the Veteran's claim for increased rating and service connection was received by VA on July 8, 2006. In that claim, the Veteran requested an increased evaluation for what he identified as degenerative changes of the right hand, service connection for right hand peripheral neuropathy secondary to degenerative changes to the right hand, and service connection for loss of grip in the right hand secondary to the degenerative changes in the right hand. 

In a November 2006 rating decision, the RO denied an increased rating and service connection for peripheral neuropathy (loss of grip). In regards to service connection for peripheral neuropathy, the RO reasoned that the Veteran was not diagnosed with or treated for peripheral neuropathy or right hand or loss of grip. The Veteran submitted private treatment records. The RO then issued a March 2007 rating denying an increased rating and service connection for peripheral neuropathy. The Veteran filed a notice of disagreement (NOD) in May 2007 for the claim of service connection for peripheral neuropathy of the right hand. 

In March 28, 2008 at a decision review officer (DRO) hearing, the Veteran stated that his right thumb was ankylosed due to a laceration from service, painful laceration scar, functional impairment of the right index finger, osteoarthritis of the right wrist, and an unspecified neurological impairment associated with the laceration experienced as bone pain from the thumb. The RO interpreted this statement as new claims. The Veteran was then granted service connection in an October 2008 rating for right thumb painful scar, degenerative changes right wrist, right upper extremity median and ulnar neuropathy, and right finger impairment, all effective March 28, 2008. 

The Veteran contends that his original claim from July 8, 2006 was continually prosecuted from the time it was filed for symptoms related to the right hand disability.  

As to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation. However, the United States Court of Appeals for Veterans Claims (Court) has interpreted it as the date when the claimant met the requirements for the benefit sought. This is determined on a "facts found" basis. See 38 U.S.C. § 5110(a) (2012). In DeLisio v. Shinseki, the Court stated that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition." 25 Vet. App. 45, 56 (2011). Accordingly, if a claimant filed a claim for benefits for a disability before he or she actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested. Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).

On the October 2006 VA examination of the hand, thumb, and fingers, the examiner noted that the Veteran had a history of trauma to the hand or fingers that was the result of right hand tendon damage in 1955. She reported that there has been a decrease of right hand strength and dexterity. Further, she noted that the Veteran had an angulation deformity of the right thumb. She also observed that there was decreased strength for pushing, pulling, twisting and decreased dexterity for twisting and writing.

In a December 2006 private treatment record, the medical provider observed that the Veteran had limited grip and pincer power due to loss of apposition movement in the right hand. 

On the July 2008 VA examination, the examiner diagnosed the Veteran with degenerative changes to the right hand with deformity and loss of function status post tendon repairs. She also diagnosed ankylosis of the right thumb and the right index finger. The examiner observed decreased strength for pushing, pulling, and twisting and decreased dexterity with inability to twist and impaired writing. The examiner opined that the Veteran's ankylosis of the right thumb and right index finger, osteoarthritis of the right wrist, and unspecified neurological impairment of the right thumb was most likely caused by or the result of the status post laceration with the nerve and tendon involvement of the right thumb. She reasoned that the Veteran has osteoarthritic changes of both hands, but his right hand limitations are far more extensive, with scarring, impairment of both the right thumb and index finger, and loss of sensation directly attributable to the injury sustained in service. Further, the examiner found that the osteoarthritis in the right wrist is also advanced with ulnar deformity at rest. She concluded that these conditions appear to be a direct result of his in-service injury. 

At the March 2018 Board hearing, the Veteran testified that he cannot grip with his right hand as he can with his left. The Veteran stated that when he filed his claim in July 2006 it was for evaluation of symptoms of his right hand disability, however diagnosed. Further, the Veteran stated that his symptoms were the same in July 2006 as they were in March 2008. Similarly, in a March 2018 written statement, the Veteran stated that he filed a claim in June 2006 because of the symptoms he was experiencing warranted an increased evaluation for the disabilities to his right hand. The Veteran also indicated that he has been unemployable since his separation from service as a result of his right hand disability. The Veteran asserted that he is entitled to an effective date of July 2006 for the claims. 

After a review of the evidence of record the Board finds that the Veteran is entitled to an earlier effective date of July 8, 2006 for the grant of an increased rating for degenerative changes of the right wrist, service connection for right thumb painful scar, and the grant of TDIU. The Board finds that the probative evidence weighs in favor of the Veteran as to whether he filed his claim for the increased rating, service connection, and TDIU and was experiencing the related symptoms on or before July 8, 2006. Here, as noted above, in written statements and Board hearing testimony, the Veteran reported that he was experiencing the symptoms that gave rise to the increased rating, service connection, and TDIU in 2006. The Veteran is competent to report symptoms of the right wrist and right thumb, and the effect of the symptoms on his ability to work. 

Further, the Board finds that under Clemons, the Veteran's July 2006 claim encompassed all symptoms and diagnoses related to the right hand. And, the Board finds that the Veteran's claim for an increased rating for degenerative changes to the right hand also includes a claim for TDIU based on the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Therefore, based on the above stated facts and regulations, the Board finds that the legally correct date for the grant of the increased rating, service connection for right thumb painful scar, and TDIU is July 8, 2006, the date the Veteran filed his claim for increased rating and service connection, which as confirmed by the July 2008 VA examiner is later than the date the conditions arose. Therefore, the Veteran is entitled to an effective date of July 8, 2006, but no earlier, for the grant of an increased rating for degenerative changes of the right wrist, service connection for right thumb painful scar, and the grant of TDIU. The claim is granted. 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date of July 8, 2006, for the assignment of a 70 percent evaluation for service-connected degenerative changes of the right wrist is granted. 

Entitlement to an effective date of July 8, 2006, for the grant of service connection for painful scar of the right thumb is granted. 

Entitlement to an effective date of July 8, 2006, for the grant of TDIU is granted. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


